Exhibit Company Contact: Investor Contact: Gordon (Sangster (gsangster@micruscorp.com) Jody Cain (jcain@lhai.com) Chief Financial Officer Bruce Voss (bvoss@lhai.com) Micrus Endovascular Corporation Lipper/Heilshorn & Associates, Inc. (408) 433-1400 (310) 691-7100 MICRUS ENDOVASCULAR REPORTS FOURTH QUARTER DILUTED EPS OF $0.04 Hits Revenue Guidance and Reports Positive Cash Flow Introduces Fiscal 2010 Financial Guidance SAN JOSE, Calif. (May 7, 2009) – Micrus Endovascular Corporation (Nasdaq: MEND) today reported financial results for the three and 12 months ended March 31, 2009, and introduced fiscal 2010 financial guidance. Total revenues for fiscal 2009 were $78.2 million, reflecting an increase of 13% from fiscal 2008 and cash increased by $3.0 million to $17.1 million during the quarter ended March 31, 2009. Key revenue results for the fourth quarter of fiscal 2009 include the following (comparisons are with the fourth quarter of fiscal 2008): · Total revenues were $20.8 million, reflecting an increase of 5% in reported currencies or 10% in constant currencies · Revenues from the Americas increased 7% to $11.4 million · Revenues from Europe were $6.1 million, reflecting a 9% decrease in reported currencies or a 5% increase in constant currencies · Revenues from Asia Pacific increased 36% to $3.3 million, including sales of $3.0 million to Micrus’ distributor in Japan; prior-year sales to Micrus’ distributor in Japan were $2.1 million Net income for the fourth quarter of fiscal 2009 was $0.6 million, or $0.04 per fully diluted share on 16.1 million weighted-average shares outstanding, and included $1.3 million, or $0.08 per fully diluted share, of non-cash stock-based compensation expense.The net loss for the fourth quarter of fiscal 2008 was $6.2 million, or $0.40 per share on 15.6 million weighted-average shares outstanding, and included $1.5 million, or $0.09 per share, of non-cash stock-based compensation expense. “We met our fiscal 2009 revenue guidance despite currency challenges and closed the year with our first profitable quarter.At the same time we were able to increase our cash position by $3.0 million during the quarter because of revenue growth and expense management,” said John Kilcoyne, Chairman and CEO of Micrus Endovascular Corporation.“We continue to see strong revenue growth from new products introduced in the past twenty-four months and increasing sales of non-embolic products. “As we look forward to fiscal 2010 and beyond, we remain encouraged by the significant clinical and revenue opportunities that remain for the treatment of hemorrhagic and ischemic stroke.In fiscal 2010 we expect to achieve profitability for the full year while continuing to expand our product portfolio and our geographic reach,” he added. Fiscal Fourth Quarter Financial Results Gross margin for the fourth quarter of fiscal 2009 was 72%, compared with 73% in the fourth quarter of fiscal 2008.The decrease was primarily due to a higher proportion of sales to distributors with lower average selling prices. Research and development expenses for the fourth quarter of fiscal 2009 were $2.0 million, compared with $3.6 million for the comparable prior-year period.The decrease was due mainly to a $0.9 million charge associated with the acquisition of thrombectomy technologies from Genesis Medical Interventional, Inc. in the fourth quarter of fiscal 2008 and a decrease in outside services in the fourth quarter of fiscal 2009. Sales and marketing expenses for the fourth quarter of fiscal 2009 were $6.3 million, compared with $8.6 million for the fourth quarter of fiscal 2008.The decrease was due primarily to lower personnel costs, a decrease in consulting fees and a reduction in general marketing expenses, including travel and trade shows. General and administrative expenses for the fourth quarter of fiscal 2009 were $5.2 million, compared with $8.6 million for the comparable prior-year period.The decrease is due primarily to a $3.0 million reduction in legal and professional fees related to the U.S. Department of Justice monitorship, which was concluded in the second quarter of fiscal An impairment charge of $462,000 was recorded in the fourth quarter of fiscal 2009 related to the intangible assets from the acquisition of Neurologic U.K. Limited in September 2005 as a result of the decline in the estimated fair value. Other expense, net, of $422,000 for the fourth quarter of fiscal 2009 was primarily due to foreign exchange losses arising from the remeasurement of foreign currency transactions.This compares with other income, net, of $61,000 for the fourth quarter of fiscal 2008. Fiscal Year 2009 Financial Results For the fiscal year ended March 31, 2009, revenues increased 13% to $78.2 million from $69.2 million in fiscal 2008, reflecting higher sales of both embolic and non-embolic products.Gross margin for fiscal 2009 was 73%, compared with 75% in fiscal 2008.Operating expenses for fiscal 2009 were $67.0 million, compared with $70.1 million in fiscal 2008. The net loss for fiscal 2009 was $11.1 million, or $0.70 per share on 15.7 million weighted-average shares outstanding.The net loss included $5.6 million, or $0.36 per share, of non-cash stock-based compensation expense.This compares with a net loss of $16.3 million, or $1.05 per share on 15.4 million weighted-average shares outstanding, in fiscal 2008.The net loss included $5.0 million, or $0.32 per share, of non-cash stock-based compensation expense. As of March 31, 2009, Micrus had cash and cash equivalents of $17.1 million, stockholders’ equity of $42.6 million and working capital of $24.3 million.Micrus has a revolving line of credit with Wells Fargo Bank that provides for maximum borrowings of $15.0 million with a maturity date of February 1, 2010.As of March 31, 2009, Micrus had outstanding borrowings of $2.5 million under the line of credit, unchanged from December 31, Use of Non-GAAP Financial Information A reconciliation of the Company’s non-GAAP financial measures to the corresponding GAAP measures, and an explanation of the use of non-GAAP measures, is included at the end of this news release.There are limitations in using this non-GAAP financial measure because it is not prepared in accordance with GAAP and may be different from non-GAAP financial measures used by other companies.
